UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 15, 2009 NewCardio, Inc. (Exact name of Company as specified in its charter) Delaware 333-149166 20-1826789 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. Employer Identification) 2350 Mission College Boulevard, Suite 1175, Santa Clara CA 95054 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (408) 516-5000 N/A (Former name or former address, if changed since last report) Copies to: Thomas Rose, Esq.
